Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 2/16/2022, with respect to claims 1-6 have been fully considered and are persuasive.  The objections of claims 1-6 has been withdrawn.  Applicant’s amendments to the claims have addressed the objections raised in the previous office action.

Applicant’s arguments, see pg. 9-10, filed 2/16/2022, with respect to the rejection(s) of claim(s) 1-5 and 7 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kodama (US 2019/0331738), of Chau et al. (US 2016/0109525) and Van Baak et al. (Response of a lock-in amplifier to noise, 2014).  Applicant’s amendments to the independent claims 1 and 7 are sufficient to overcome the previous prior art rejection.  In particular, while the prior art of Kodama provides teaching for calculating a complex impedance in a battery monitoring system that uses a reference frequency and lock-in detection of a AC response signal, Kodama lacks disclosing the aspects of the claims provided by the amended limitations that are directed to detecting and determining noise having a frequency corresponding to the reference frequency based on an additional lock-in detection performed on the noise signal before performing the impedance analysis. Therefore, a new rejection has been made to address these amended limitations by incorporating the teachings of Chau and Van Baak as further described below in the claim rejection section.

Applicant's arguments filed 2/16/2022 have been fully considered but they are not persuasive.

With regards to claim 6, applicant argued that claim 6 is directed to eliminating the influence of the above-described noise signal before the response AC signal is output from the storage battery, and the combination of art does not disclose or suggest these features.  The examiner respectfully disagrees and contends that the prior art of Takashi does in fact teach about both identifying the influence of a noise signal at specific frequencies prior to performing the impedance analysis and avoiding/excluding using those frequencies as part of the impedance analysis in order to reduce the impact of noise (see Takashi [Par. 0013-0014 & 0026-0027]).  Therefore, the examiner contends that the combination of the prior art teachings of Kodama with Takashi do disclose or suggest all of the claimed features.  Examiner further notes that claim 6 does not provide any particular details on how detection and determination of the noise signal is performed and merely recites “exclude a frequency of a noise signal output from either a noise generation source mounted on the transportation system or a noise source connected to the transportation system” as part of the impedance calculation; therefore, for the reasons stated above and the previous rejection of the prior art as discussed above is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama (US 2019/0331738) in view of Chau et al. (US 2016/0109525) and Van Baak et al. (Response of a lock-in amplifier to noise, 2014).

With respect to claim 1, Kodama discloses a battery monitoring system [Fig. 4] employed in a transportation system for monitoring a state of a storage battery composed of an electrolyte and multiple electrodes [Par. 0006, 0034 & 0039], the battery monitoring system comprising: 
a waveform designator (oscillator 211) that designates a waveform of an AC signal to be output from the storage battery [Par. 0057-0058], the waveform defining at least a frequency thereof as a reference frequency (an AC signal at a frequency within a prescribed range is successfully applied to a battery module) [Par. 0006 & 0060]; 
a signal controller (Measurement device 210, see potentiostat 212) that causes the storage battery to output a response AC signal as a response [Par. 0058] (applies application signal to module M (storage battery)), the storage battery outputting the response AC signal based on its own power [Par. 0006 & 0058];
a response signal input unit (measurement device 210, see lock-in amplifier 213) that receives the response AC signal from the storage battery [Par. 00058] (detects a current which flows through module M and outputs a result of detection to lock-in amplifier 213 as a response signal from module M);
a frequency component detector (lock-in amplifier 213) that detects a target AC signal having a frequency component included in the response AC signal corresponding to the reference frequency (characterized in the functionality of a lock-in amplifier) [Par. 0059], the frequency component detector: 
detecting the target AC signal by performing lock-in detection based on a product of a reference signal determined in accordance with the reference frequency of the AC signal designated by the waveform designator and the response AC signal received by the response signal input unit [Par. 0059]; (Lock-in amplifier 213 compares a phase of the sinusoidal waves received from oscillator 211 with a phase of the response signal detected by potentiostat 212 and outputs a result of comparison (a phase difference between the sinusoidal waves and the response signal) to analyzer 220)
and
a calculator [measurement device 210]  that calculates a complex impedance of the storage battery (results of measurement of an AC impedance of module M for each frequency of sinusoidal waves are obtained)  based on the frequency component of the target AC signal detected by the frequency component detector in the response AC signal [Par. 0006 & 0059-0060]. (A real number component and an imaginary number component of an impedance of the battery module are calculated from the applied AC signal (an application signal) and the measured response signal, and results of calculation are discretely plotted on a complex plane)

Kodama fails to disclose wherein the frequency detector further comprises:
receiving a noise signal flowing through the storage battery before the signal controller causes the storage battery to output the response AC signal therefrom; and -2-Application No. 16/932,036 
detecting a target noise signal having a frequency component in the noise signal corresponding to the reference frequency of the AC signal designated by the waveform designator, the frequency component detector detecting the target noise signal by performing a primary lock-in detection based on a product of the noise signal and the reference signal determined in accordance with the AC signal designated by the waveform designator; 
a noise determiner that determines a presence or an absence of the target noise signal having the frequency corresponding to the reference frequency of the AC signal designated by the waveform designator before the signal controller causes the storage battery to output the response AC signal; and 
a noise controller that either avoids or removes the target noise signal at least before the calculator calculates the complex impedance of the storage battery when the noise determiner recognizes the presence of the target noise signal.

Kodama does teach about noise impacting the impedance calculation and wanting to reduce such noise to improve the impedance calculation [Par. 0014].
Chau discloses a battery monitoring device that includes that seeks to avoid or reduce noise in the measured signals by determining a noise spectrum of noise signals at defined frequencies and then sets the frequency of the applied test signal to the battery at a determined reduced-noise frequency to avoid noise signals [Par. 0011].  Chau further discloses receiving a noise signal [Fig. 5] flowing through the storage battery before the signal controller causes the storage battery to output the response AC signal therefrom [Par. 0041 & 0046]; -2-Application No. 16/932,036(Further, the noise detecting circuit 82 could determine the noise spectrum when the test current circuit 76 is not generating the test current 74, such that only induced noise, if present, is provided)
a noise determiner (noise detecting circuit) that determines a presence or an absence of the target noise signal having the frequency corresponding to the reference frequency of the AC signal designated by the waveform designator before the signal controller causes the storage battery to output the response AC signal; and [Par. 0030 & 0045-0046] (a noise spectrum of noise signals at defined frequencies induced on the tested battery cell(s) is determined.  The noise spectrum is analyzed to determine frequencies at which noise is reduced or not present.  Set the sampling frequency to different frequencies over a desired frequency spectrum)
a noise controller that either avoids or removes the target noise signal at least before the calculator calculates the complex impedance of the storage battery when the noise determiner recognizes the presence of the target noise signal. [Par. 0041 & 0047] (Thus, if the noise spectrum were determined prior to battery testing, the battery monitoring devices could be configured to set the frequency of the test current at a determined reduced-noise frequency in the noise spectrum to avoid the noise signals)
Van Baak discloses implementation of a lock-in amplifier and lock-in detection technique and further examines the effects of input noise on the output [see abstract].  Further, Van Baak specifically teaches about how a lock-in amplifier can be used to measure the spectral density of noise that includes receiving a noise signal flowing through the storage battery before the signal controller causes the storage battery to output the response AC signal therefrom, and detecting a target noise signal having a frequency component in the noise signal corresponding to the reference frequency of the AC signal designated by the waveform designator, the frequency component detector detecting the target noise signal by performing a primary lock-in detection based on a product of the noise signal and the reference signal determined in accordance with the AC signal designated by the waveform designator [pg. 793; sec D.].  (In such experiments, no signal at all is presented to the input, only a pure-noise waveform. In such experiments, the choice of reference frequency serves only to locate that point fr in frequency space at which the noise density will be measured)  In other words, Van Baak teaches a technique for determining a target noise signal at the reference frequency based on lock-in detection.

It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Kodama with Chau and Van Baak to implement a technique for detecting and accounting for noise that includes:
receiving a noise signal flowing through the storage battery before the signal controller causes the storage battery to output the response AC signal therefrom; and -2-Application No. 16/932,036 
detecting a target noise signal having a frequency component in the noise signal corresponding to the reference frequency of the AC signal designated by the waveform designator, the frequency component detector detecting the target noise signal by performing a primary lock-in detection based on a product of the noise signal and the reference signal determined in accordance with the AC signal designated by the waveform designator; 
a noise determiner that determines a presence or an absence of the target noise signal having the frequency corresponding to the reference frequency of the AC signal designated by the waveform designator before the signal controller causes the storage battery to output the response AC signal; and 
a noise controller that either avoids or removes the target noise signal at least before the calculator calculates the complex impedance of the storage battery when the noise determiner recognizes the presence of the target noise signal motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that further improves calculation of complex impedance of a storage battery that accounts for sources of noise similar to the frequency at which the complex impedance is being determined.  Also it would have been obvious to implement such noise detection using a lock-in detection technique to implement and use a known functionality of the battery monitoring system to look for noise signals at particular frequencies corresponding to frequencies used in the complex impedance analysis.

With respect to claim 5, Kodama fails to disclose wherein the noise controller instructs the signal controller to cause the storage battery to output the response AC signal by changing a frequency of the response AC signal.
Chau discloses wherein the noise controller instructs the signal controller to cause the storage battery to output the response AC signal by changing a frequency of the response AC signal [Par. 0047]. (provide a determined test frequency setting 80 in the test frequency setting signal 78 provided to the test current circuit 76. The test frequency setting 80 can be controlled by the noise detecting circuit 82 to set the frequency of the test current to a reduced noise frequency, such that noise is reduced or avoided)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the invention of Kodama with Chau to further include wherein the noise controller instructs the signal controller to cause the storage battery to output the AC signal by changing a frequency of the AC signal motivated by a desire to apply a known technique to apply a known device(method product) ready for improvement to yield predictable results (KSR) that improves results of impedance determination by choosing frequencies for impedance determination having a low noise influence.

With respect to claim 7, Kodama discloses a method of monitoring a state of a storage battery [Par. 0006] composed of an electrolyte and multiple electrodes [Par. 0034 & 0039] comprising: 
designating a given waveform of an AC signal [Par. 0057-0058] by specifying at least a reference frequency (an AC signal at a frequency within a prescribed range is successfully applied to a battery module) [Par. 0006 & 0060];
determining a reference signal in accordance with the AC signal having the reference frequency [Par. 0057] (sinusoidal waves output by the oscillator); 
causing the storage battery to output a response AC signal as a response based on its own power [Par. 0006 & 0058] (applies application signal to module M (storage battery)); 
receiving the response AC signal from the storage battery [Par. 00058] (detects a current which flows through module M and outputs a result of detection to lock-in amplifier 213 as a response signal from module M);
detecting a target AC signal having a frequency component in the response AC signal corresponding to the reference frequency of the AC signal by performing a secondary lock-in detection based on a product of the reference signal and the response AC signal [Par. 0059]; (Lock-in amplifier 213 compares a phase of the sinusoidal waves received from oscillator 211 with a phase of the response signal detected by potentiostat 212 and outputs a result of comparison (a phase difference between the sinusoidal waves and the response signal) to analyzer 220) and 
calculating a complex impedance of the storage battery based on the frequency component of the target AC signal in the response AC signal [Par. 0006 & 0059-0060]. (A real number component and an imaginary number component of an impedance of the battery module are calculated from the applied AC signal (an application signal) and the measured response signal, and results of calculation are discretely plotted on a complex plane)

Kodama fails to disclose detecting voltage variations generated between terminals of the storage battery; 
performing a primary lock-in detection based on a product of a reference signal determined in accordance with the reference signal and the voltage variations; 
determining a presence or an absence of a noise signal generated by a noise source and flowing through the storage battery having a frequency corresponding to the reference frequency based on a result of the primary lock-in detection; and then further that the analyzing the response AC signal occurs after determining the presence or the absence of the noise signal, and includes removing the noise signal from the response AC signal when the noise signal is determined to be present therein.

Kodama does teach about noise impacting the impedance calculation and wanting to reduce such noise to improve the impedance calculation [Par. 0014].
Chau discloses a battery monitoring device that includes that seeks to avoid or reduce noise in the measured signals by determining a noise spectrum of noise signals at defined frequencies and then sets the frequency of the applied test signal to the battery at a determined reduced-noise frequency to avoid noise signals [Par. 0011].  Chau further discloses receiving a noise signal [Fig. 5] flowing through the storage battery before the signal controller causes the storage battery to output the response AC signal therefrom [Par. 0041 & 0046]; -2-Application No. 16/932,036(Further, the noise detecting circuit 82 could determine the noise spectrum when the test current circuit 76 is not generating the test current 74, such that only induced noise, if present, is provided)
a noise determiner (noise detecting circuit) that determines a presence or an absence of the target noise signal having the frequency corresponding to the reference frequency of the AC signal designated by the waveform designator before the signal controller causes the storage battery to output the response AC signal; and [Par. 0030 & 0045-0046] (a noise spectrum of noise signals at defined frequencies induced on the tested battery cell(s) is determined.  The noise spectrum is analyzed to determine frequencies at which noise is reduced or not present.  Set the sampling frequency to different frequencies over a desired frequency spectrum)
a noise controller that either avoids or removes the target noise signal at least before the calculator calculates the complex impedance of the storage battery when the noise determiner recognizes the presence of the target noise signal. [Par. 0041 & 0047] (Thus, if the noise spectrum were determined prior to battery testing, the battery monitoring devices could be configured to set the frequency of the test current at a determined reduced-noise frequency in the noise spectrum to avoid the noise signals)
Van Baak discloses implementation of a lock-in amplifier and lock-in detection technique and further examines the effects of input noise on the output [see abstract].  Further, Van Baak specifically teaches about how a lock-in amplifier can be used to measure the spectral density of noise that includes receiving a noise signal flowing through the storage battery before the signal controller causes the storage battery to output the response AC signal therefrom, and detecting a target noise signal having a frequency component in the noise signal corresponding to the reference frequency of the AC signal designated by the waveform designator, the frequency component detector detecting the target noise signal by performing a primary lock-in detection based on a product of the noise signal and the reference signal determined in accordance with the AC signal designated by the waveform designator [pg. 793; sec D.].  (In such experiments, no signal at all is presented to the input, only a pure-noise waveform. In such experiments, the choice of reference frequency serves only to locate that point fr in frequency space at which the noise density will be measured)  In other words, Van Baak teaches a technique for determining a target noise signal at the reference frequency based on lock-in detection.

It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Kodama with Chau and Van Baak to implement a technique for detecting and accounting for noise that includes:
detecting voltage variations generated between terminals of the storage battery; 
performing a primary lock-in detection based on a product of a reference signal determined in accordance with the reference signal and the voltage variations; 
determining a presence or an absence of a noise signal generated by a noise source and flowing through the storage battery having a frequency corresponding to the reference frequency based on a result of the primary lock-in detection; and then further that the analyzing the response AC signal occurs after determining the presence or the absence of the noise signal, and includes removing the noise signal from the response AC signal when the noise signal is determined to be present therein motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that further improves calculation of complex impedance of a storage battery that accounts for sources of noise similar to the frequency at which the complex impedance is being determined.  Also it would have been obvious to implement such noise detection using a lock-in detection technique to implement and use a known functionality of the battery monitoring system to look for noise signals at particular frequencies corresponding to frequencies used in the complex impedance analysis.

With respect to claim 8, Kodama discloses wherein the signal controller causes the storage battery to output the response AC signal by adjusting an amount of AC current flowing through the storage battery as a disturbance for the storage battery [Par. 005 & 0061]; however, Kodama fails to disclose that the noise signal is a voltage variation generated between terminals of the storage battery when the storage battery operates without the disturbance.
Kodama does teach about noise impacting the battery monitoring and wanting to lessen the noise [Par. 0014].
Chau discloses a battery monitoring system and technique that includes applying test signals to a battery and further about monitoring and detecting noise that may impact the battery monitoring [see abstract].  Chau discloses the noise signal is a voltage variation generated between terminals of the storage battery when the storage battery operates without the disturbance [Par. 0047]. (the noise detecting circuit could determine the noise spectrum when the test current circuit is not generating the test current, such that only induced noise, if present, is provided as the AC voltage signal)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the invention of Kodama with Chau to further include that the noise signal is a voltage variation generated between terminals of the storage battery when the storage battery operates without the disturbance motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) accounts for and reduces noise related to voltage variation generated between terminals impacting battery monitoring.

With respect to claim 9, Kodama discloses that the signal controller, the response signal input unit, the frequency component detector, the noise determiner, the calculator, and the noise controller operate only when the reference frequency of the AC signal designated by the waveform designator is within a given  frequency range [Par. 0060 & 0062].
Kodama fails to specifically disclose that said operating occurs only when the reference frequency of the AC signal designated by the waveform designator is within a given noise range, and the given noise range includes noises, each of the noises having a constant frequency similar to the reference frequency generated by a noise source in the transportation system stored in a memory.
Chau discloses a battery monitoring system and technique that includes applying test signals to a battery and further about monitoring and detecting noise that may impact the battery monitoring [see abstract].  Chau discloses performing noise detection and determinization that occurs when the reference frequency of the AC signal designated by the waveform designator is within a given  noise range (characterized by the noise spectrum), and the given noise range includes noises, each of the noises having a constant frequency similar to the reference frequency generated by a noise source in the transportation system stored in a memory [Par. 0041 & 0043-0045]. (characterized in the test frequency setting 80 configured based on the noise spectrum in order to reduce or avoid instances of noise)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the invention of Kodama with Chau to further include that the signal controller, the response signal input unit, the frequency component detector, the noise determiner, the calculator, and the noise controller operate only when the reference frequency of the AC signal designated by the waveform designator is within a given noise range, and the given noise range includes noises, each of the noises having a constant frequency similar to the reference frequency generated by a noise source in the transportation system stored in a memory motivated by a desire to apply a known device(method product) ready for improvement to yield predictable results (KSR) that improves results of impedance determination by choosing frequencies for impedance determination having a low noise influence.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama (US 2019/0331738) in view of Chau et al. (US 2016/0109525) and Van Baak et al. (Response of a lock-in amplifier to noise, 2014) as applied to claim 1 above, and further in view of Van Der Wijst (US 2009/0027648).

With respect to claim 4, Kodama and Van Baak fail to necessarily disclose wherein the noise controller compares the frequency component in the response AC signal with the frequency component in the target noise signal and subtracts the frequency component in the target noise signal from the frequency component in the response AC signal after the secondary lock-in detection and before calculation of the complex impedance, and wherein the calculator calculates the complex impedance based on a result of the subtraction.
Chau does teach about determining noise and reducing or avoiding noise at specific test frequencies [see abstract] & [Par. 0030 & 0041]; however, he lacks specifically teaching about performing a step that subtracts the frequency component in the target noise signal from the frequency component in the response AC signal.
Van Der Wijst teaches about techniques for reducing noise in a signal that includes subtracting the noise component for the noise frequency from the actual signal to obtain a noise reduced signal [Par. 0009].  While Van Der Wijst is not directed to battery monitoring or impedance calculation, his teachings provide a standard and straightforward method for reducing or removing noise based on detecting the noise component and then subtracting the noise component from the original signal.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the invention of Kodama in view of Chau and Van Baak with the teachings of Van Der Wijst to further include wherein the noise controller compares the frequency component in the response AC signal with the frequency component in the target noise signal and subtracts the frequency component in the target noise signal from the frequency component in the response AC signal after the secondary lock-in detection and before calculation of the complex impedance, and wherein the calculator calculates the complex impedance based on a result of the subtraction motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) and implement a straightforward alternative noise reduction by means of subtracting the noise from the response signal.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama (US 2019/0331738) in view of Takahashi (JP 2010-230659 (w/machine translation)).

With respect to claim 6, Kodama discloses a transportation system (see [Fig. 1; 90]) including a battery monitoring system for monitoring a state of a storage battery including an electrolyte and multiple electrodes [Par. 0006, 0034 & 0039], the battery monitoring system comprising: 
a waveform designator (oscillator 211) that designates a given waveform of an AC signal by defining a reference frequency belonging to given measurable frequencies [Par. 0006, 0057-0058, & 0060]; (an AC signal at a frequency within a prescribed range is successfully applied to a battery module & frequency of sinusoidal waves output is swept in a prescribed frequency range)
a signal controller (Measurement device 210, see potentiostat 212) that causes the storage battery to output a response AC signal based on its own power as a monitoring target  [Par. 0006 & 0058] (applies application signal to module M (storage battery));
a response signal input unit (measurement device 210, see lock-in amplifier 213) to that receives the response AC signal as a response from the storage battery [Par. 00058] (detects a current which flows through module M and outputs a result of detection to lock-in amplifier 213 as a response signal from module M);
a frequency component detector (lock-in amplifier 213) that detects a target AC signal having a frequency component in the response AC signal corresponding to the reference frequency [Par. 00059], 
the frequency component detector detecting the target AC signal having the frequency component corresponding to the reference frequency by performing lock-in detection based on a product of a reference signal determined in accordance with the reference frequency and the response AC signal input to the response signal input unit [Par. 0006 & 0059]; and (Lock-in amplifier 213 compares a phase of the sinusoidal waves received from oscillator 211 with a phase of the response signal detected by potentiostat 212 and outputs a result of comparison (a phase difference between the sinusoidal waves and the response signal) to analyzer 220)
a calculator [measurement device 210] that calculates a complex impedance of the storage battery based on the frequency component of the target AC signal detected by the frequency component detector in the response AC signal (results of measurement of an AC impedance of module M for each frequency of sinusoidal waves are obtained) [Par. 0006 & 0059-0060]. (A real number component and an imaginary number component of an impedance of the battery module are calculated from the applied AC signal (an application signal) and the measured response signal, and results of calculation are discretely plotted on a complex plane)

Kodama fails to disclose a storage unit to store the given measurable frequencies; however, Kodama does teach about defining a prescribed frequency range that is swept [Par. 0006 & 0060].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the invention of Kodama to further include a storage unit to store the given measurable frequencies motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) thereby allowing the measurement device to store knowledge about the range of frequencies that will be swept for determining the complex impedance of the storage battery.

Kodama fails to disclose wherein the given measurable frequencies exclude a frequency of a noise signal output from either a noise generation source mounted on the transportation system or a noise source connected to the transportation system.
Takahashi discloses a battery impedance measuring device [see abstract] and specifically teaches about selecting a predetermined frequency range for determining the impedance (i.e. fixed frequencies). Takahashi further discloses about the impact of noise from a source connected to the battery (e.g. load or charger) on the determination of impedance [Par. 0013-0014 & 0026-0027] (In such a noise environment, when the measurement AC current having the same frequency (for example, 100 Hz) as that of the AC noise current is used for measurement, the AC noise current and the measurement AC current are superimposed. As a result, the noise current is also observed as the AC current for measurement, and the measurement error increases), and evaluating the noise signal so that these frequencies can be avoided [Par. 0014 & 0027]. (In order to solve this problem, a measurement circuit that measures in advance the frequency of the AC noise current caused by the device in the measurement target battery and having a frequency other than the frequency of the AC noise current of the measurement target battery is used) 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the invention of Kodama with Takahashi to further include wherein the fixed frequencies exclude a frequency of a noise signal output from either a noise generation source mounted on the transportation system or a noise source connected to the transportation system motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that improves results of impedance determination by excluding instances of noise that occur at certain frequencies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Xu et al. (Electrochemical Impedance Spectroscopy Measurement of Lithium Battery Based on Lock-in amplifier, 2019) discloses a new method for measuring electrochemical impedance spectroscopy of lithium batteries  based on using a lock-in amplifier.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERENCE E STIFTER JR/Examiner, Art Unit 2865            


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865
05/25/2022